Citation Nr: 1133499	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred from March 17, 2010, through March 18, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs Nebraska-Western Iowa Health Care System.

In June 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2006, the Board remanded an issue of entitlement to reimbursement for unauthorized medical expenses incurred on various dates in May and August 2005.  The record reflects that in a letter dated May 31, 2006, the Nebraska-Western Iowa Health Care System referenced the Board's remand, and indicated that all bills in question had been processed for payment.  As such, no further action is required as to those matters.

FINDING OF FACT

The treatment the appellant received from March 17, 2010, through March 18, 2010, at a private emergency room was for a medical condition of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and a VA or other Federal facility was not feasibly available at the time the appellant first sought treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment incurred from March 17, 2010, through March 18, 2010 are met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).


II.  Reimbursement of Medical Expenses

Applicable Law
  
Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  With respect to whether or not an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a definition of when an emergency exists.  An emergency has been noted to be 'a sudden, generally unexpected occurrence or set of circumstances demanding immediate action.'  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000- 17.1008 (2009).

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

Analysis

The appellant is seeking reimbursement for treatment he received on March 17, 2010, to March 18, 2010, from a private medical facility, Good Samaritan Hospital, for which he did not have prior VA authorization to receive.  

A March 18, 2010, emergency room report reflects that the appellant complained of right-sided chest and abdominal pain, which he said began three days prior while he was crushing cans.  

The appellant is noted to be service-connected for PTSD, rated 70 percent disabling; inflammation of the musculocutaneous nerve, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; post-phlebitic syndrome (peripheral vascular disease) of the left leg, rated as 10 percent disabling; post-phlebitic syndrome (peripheral vascular disease) of the right leg, rated as 10 percent disabling; scars, rated as noncompensable; bilateral hearing loss, rated as noncompensable; and impaired vision (diabetic retinopathy), rated as noncompensable.  The appellant has a 100 percent disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

As noted above, a Veteran may be eligible for reimbursement under 38 U.S.C.A. § 1728 (West 2002), including based on having a total disability permanent in nature from a service-connected disability.  As TDIU is not a total disability permanent in nature, he is not eligible for reimbursement based on his 100 percent evaluation for TDIU.  The March 2010 Emergency Room report reflects that the assessment was chest and abdominal wall tenderness.  There is no indication that the appellant's chest and abdominal wall tenderness was related to a service-connected disability.  Consequently, the Board finds 38 U.S.C.A. § 1728 is not applicable to the appellant's claim.  

Under the Veterans Millenium Health Care and Benefits Act, the VA may reimburse the appellant for the reasonable value of emergency treatment at a non-VA facility.  See 38 U.S.C.A. § 1725.  Although recent VA treatment records have not been associated with the claims file, the evidence indicates the appellant is an active VA health-care participant.  At the June 2011 Board hearing, the appellant reported that he went to the Grand Island, Nebraska, VA Clinic three days after being treated at the Good Samaritan Hospital.  (See June 2011 Board Hearing Transcript (Tr.) at p. 9).  The appellant also reported that he did not have health insurance.  (Tr. at p. 7).  Bills from the Good Samaritan Hospital do not reflect that the appellant has any other insurance.  

"Emergency treatment" is defined in 38 U.S.C.A. § 1725(f)(1) as medical care or services furnished (A) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the Veteran can be transferred safely to a VA facility and such facility is capable of accepting such transfer, or (ii) such time as a VA facility or other Federal facility accepts such transfer if (I) at the time the Veteran could have been transported to a VA facility or other Federal facility, no VA or other Federal facility agreed to accept such transfer; and (II) the non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA facility.  

A March 17, 2010, VA Nursing Telephone Encounter Note reflects that the appellant called VA telephone care nurse triage and stated that he had pain just below his ribs and to the right of his belly button.  The Note indicates that the appellant called at 9:55 pm.  He stated that the pain had been going on for about three days and was about a 10.  His blood pressure was 144/64.  He stated that he already had his Gallbladder removed years ago and that he urinated all the time.  He stated that he did not have any back pain.  He reported that he had three loose bowel movements that day, but he had been having loose stools for years.  The appellant stated that he was 100 percent service-connected and asked how he could go about getting treatment paid for if he went to a local hospital.  The VA nurse noted that she read a disclaimer message to the appellant.  The disclaimer message stated that "this is not an authorization for VA payment; have the non-VA hospital send the bill to the nearest VA Medical Center who will determine if you met all criteria for VA payment, and if determined to need admission, have the non-VA hospital contact the nearest VA Facility when the patient's condition would allow transfer."  The VA nurse advised the appellant to be seen at the nearest local Urgent Care Center.  The Note also reflects that the system concerns were gallbladder disease and acute pancreatitis.  The system recommendation and nurse recommendation were urgent.  The recommended follow-up location was urgent care.           

A March 17 - 18, 2010, emergency room report from Good Samaritan Hospital reflects that the appellant complained of right-sided chest and abdominal pain.  He reported that it began about three days ago while crushing cans.  He stated that the pain was worse with movement and that it was worse when he took a deep breath.  He knew of no specific injury.  He denied any shortness of breath.  There was no cough, nausea, or vomiting.  The appellant denied any headache, neck pain, or back pain.  He denied any abdominal pain or numbness or tingling to his extremities.  The appellant's abdomen was soft.  He had mild, right upper quadrant tenderness that extended over the right inferior chest wall.  The pain was reproduced in its entirety.  The appellant had tenderness to palpation over his inferior mostly lateral chest wall on the right and over his right upper quadrant.  Pain was exacerbated with movement.  The appellant was given Toradol, 60 mg, intramuscular with near resolution of symptoms.  The assessment was chest and abdominal wall tenderness.  The physician instructed the appellant to continue on ibuprofen as needed and see his primary care physician in the next one to two days.  

A March 17, 2010, chest X-ray at Good Samaritan Hospital revealed no significant abnormalities.  A Good Samaritan Hospital Emergency Nursing Record reflects that the appellant was triaged as "urgent."  The nurse also had the options of triaging the patient as "emergent" or "non-urgent."  The appellant's symptoms were described as chest pain for three days following crushing cans.  The record notes that the appellant was in no acute distress and alert.  It also notes that the appellant had no respiratory distress and normal breath sounds.  

A March 2010 medical review of the appellant's claim by a VA nurse reflects that VA care was not available.  However, the VA nurse found that the condition was not an emergency.  The VA nurse stated that the condition was urgent, not emergent, and noted that the appellant had pain for three days.  The nurse stated that the appellant should have gone to the Grand Island VA Clinic for treatment during the week.  The nurse also noted that the appellant was negative for shortness of breath and in no distress.  A second medical review by a VA nurse, dated in April 2010, also reflects that the appellant's condition was urgent, not emergent and that the abdominal pain was reproducible in its entirety.  The nurse noted that the appellant's pain had lasted three days and he could have been seen at the Grand Island VA Clinic on March 17 or March 18, 2010.  The nurse noted that the appellant reported no shortness of breath or distress.  

Reviewing the appellant's treatment records from the Good Samaritan Hospital, private facility, it does not appear initially that the appellant's condition was one that required emergency treatment.  The appellant's condition was triaged as "urgent," not emergent and he was in no acute distress.  The appellant was not hospitalized, and was discharged within several hours, after being provided medication which improved his pain.  Thus, it does appear that the disability for which the appellant was treated turned out to be not an emergency.

However, the determining factor for reimbursement purposes is not whether the appellant in fact had an emergency condition, but whether the appellant had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  In this regard, the March 2010 VA Nursing Telephone Encounter Note reflects that the appellant reported pain of about a 10.  The March 2010 Good Samaritan Hospital record indicates the appellant complained of sharp pain in the right side of his chest and abdominal pain.  Significantly, the appellant was advised by the VA nurse to seek urgent care.  At the June 2011 hearing, the appellant noted that the nearest VA clinic, in Grand Island, was one hour away.  (Tr. at p. 7).  The appellant also noted that the VA clinic is not open at night.  (Id.).  Further, the Board finds it reasonable to believe that, if the appellant's disability appeared to him to be of such severity that a VA nurse told him, based on his reported symptomatology, to go to the nearest Urgent Care facility, that the appellant would have thought that a VA facility for treatment for his presumed emergency condition was not available.  Thus, the evidence reflects that the appellant believed his condition required urgent treatment, and that a VA facility was not available at that time.  The Board finds it reasonable to believe that the appellant, or any prudent layperson, would have considered delay in treatment hazardous to their health.  Moreover, it could be argued that the VA nurse who instructed that the Veteran seek treatment at an Urgent Care facility rather than the VA Clinic was essentially indicating that the appellant's condition was 'emergent.'  

The Board notes that at the June 2011 hearing, the appellant also testified that one of the main reasons he called the nurse was that he could not breathe well.  (Id.).  However, this statement is inconsistent with the March 2010 Good Samaritan Hospital records, and thus, the Board finds that the appellant's statements in this regard are not credible.  Nevertheless, the Board finds that the appellant's statements that he experienced sharp chest and abdominal pain are credible, as they are supported by the March 2010 Good Samaritan Hospital Emergency Room records and March 2010 VA Nursing Telephone Encounter Note.  

Thus, giving the appellant the benefit of the doubt, and resolving all doubt in his favor, the Board finds that the appellant's complaint of sharp chest and abdominal pain was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As the nearest VA Clinic was one hour away and closed at the time of the appellant's call to the VA Nurse, the Board also finds that there was no VA facility available at that time to treat his disability.  As such, the Board finds that all the requirements for medical expense payment or reimbursement have been met, and the appellant is therefore entitled to payment or reimbursement for the cost of medical treatment provided on March 17, 2010, through March 18, 2010, at the Good Samaritan Hospital in Kearney, Nebraska.  Therefore, this claim is granted.



ORDER

Entitlement to reimbursement of unauthorized medical expenses incurred from March 17, 2010, through March 18, 2010, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


